UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-4092


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTHONY CHARLES BROWN,

                 Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:99-cr-70105-jlk-1)


Submitted:     June 21, 2011                 Decided:   July 13, 2011


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Fay F. Spence, First
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant.   Julia C. Dudley, United States Attorney, Craig J.
Jacobsen, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            On July 27, 1999, Anthony Charles Brown was charged in

state court in Danville, Virginia with transporting one ounce or

more of cocaine into Virginia with the intent to distribute.

After his release on $50,000 bond, Brown failed to appear for a

hearing on September 14, 1999, and a warrant was issued for his

arrest.     On November 18, 1999, a federal grand jury sitting in

Roanoke, Virginia, indicted Brown on one count of knowingly and

intentionally      possessing     with    intent      to   distribute        more       than

five     grams   of     cocaine   base,       in     violation     of    21           U.S.C.

§ 841(a)(1) (2006).        An arrest warrant for Brown was issued the

next day, and remained in effect until Brown was apprehended in

New York over eight years later, on March 5, 2008.

            Following Brown’s apprehension, the federal grand jury

issued a superseding indictment charging him with knowingly and

intentionally      possessing     with    intent      to   distribute        more       than

fifty    grams     of   cocaine   base,       in    violation     of    21    U.S.C.A.

§ 841(a)(1) and (b)(1)(A) (West 1999 & Supp. 2011). Brown moved

to dismiss the superseding indictment, arguing that it                        violated

the    five-year    federal   statute     of       limitations,    see       18       U.S.C.

§ 3282(a) (2006).         Brown also moved to suppress evidence found

in a 1999 search of his bags at a train station.                        The district

court denied both motions.           Brown pleaded guilty to Count One in

the     superseding     indictment    without        the    benefit      of       a    plea

                                          2
agreement. At sentencing, the district court declined to grant

Brown a three-level reduction for acceptance of responsibility

and   added        a     two-level      increase    for     obstruction      of    justice,

sentencing Brown to 188 months’ imprisonment.                           Brown noted a

timely appeal.

               On appeal, Brown raises four arguments.                            First, he

agues that the district court erred in denying his motion to

dismiss the indictment as time-barred.                        This court reviews de

novo a motion to dismiss an indictment as time-barred when the

motion is based upon a question of law, rather than on the

existence          of    the    facts    contained    in    the     indictment.      United

States v. United Med. & Surgical Supply Corp., 989 F.2d 1390,

1398 (4th Cir. 1993).

               The statute of limitations for non-capital crimes is

five years.             18 U.S.C. § 3282(a).          Brown’s offense occurred in

1999, and the superseding indictment against him was filed in

2008,       more    than       five   years   after   the    offense.        However,    on

remand,       the       district      court   determined     that    after    the    arrest

warrant was issued, Brown fled with the intent to avoid arrest. *

Brown’s fugitive status thus tolled the limitations period under


        *
       We previously remanded the appeal to the district court
for the limited purposes of resolving this factual issue.
United States v. Brown, 374 F. App’x 450 (4th Cir. 2010) (No.
09-4092).



                                                3
18   U.S.C.      §    3290     (2006),      which       provides,         “[n]o          statute    of

limitations shall extend to any person fleeing from justice.”

Accordingly, Brown’s first argument is without merit.

              Next, Brown argues that the district court erred in

denying    Brown’s          motion    to    suppress.             We     review      the     factual

findings underlying the denial of a motion to suppress for clear

error     and    the       court’s     legal      conclusions            de     novo.         United

States v.       Branch,       537 F.3d 328,       337       (4th    Cir.       2008).        The

evidence        is   construed        in    the       light       most    favorable         to     the

prevailing party below.                United States v. Foster, 634 F.3d 243,

246 (4th Cir. 2011).

              The Fourth Amendment does not prohibit all searches

and seizures, merely those found to be unreasonable.                                     Florida v.

Jimeno, 500 U.S. 248, 250 (1991).                      Although a warrantless search

generally       is    “per     se    unreasonable,”           one        of    the       established

exceptions to this rule is a “search that is conducted pursuant

to   consent.”             Schneckloth      v.    Bustamonte,            412 U.S. 218,    219

(1973).     In determining the scope of the consent, the court uses

an objective reasonableness standard.                         Jimeno, 500 U.S. at 251.

In other words, the court considers what “the typical reasonable

person    [would]          have     understood        by    the     exchange         between       the

officer    and       the    suspect.”        Id.           “The    scope       of    a    search    is

generally defined by its expressed object.”                               Id.       A suspect may



                                                  4
also    impose    limits      on   the    scope    of    the   search     to    which    he

consents.       Id.

            Here, a reasonable person would have understood that

Brown consented to the search of his bags.                           Accordingly, the

district court did not clearly err in so determining.

            We        also   reject      Brown’s    remaining      two    grounds       for

appeal.     Brown argues that the court erred in both adopting the

presentence       report’s         recommendation        denying      a     three-level

reduction for acceptance of responsibility and in imposing a

two-level enhancement for obstruction of justice.                              This court

reviews the district court’s decision for clear error.                             United

States v. Kise, 369 F.3d 766, 771 (4th Cir. 2004) (acceptance of

responsibility); United States v. Kiulin, 360 F.3d 456, 460 (4th

Cir. 2004) (obstruction of justice).                      Given Brown’s fugitive

status and inconsistent testimony, the district court did not

clearly err in denying Brown the acceptance of responsibility

reduction or in imposing a two-level enhancement for obstruction

of justice.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions         are   adequately      presented     in      the    materials

before    the    court       and   argument      would   not   aid    the      decisional

process.

                                                                                 AFFIRMED

                                             5